Citation Nr: 1424314	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-13 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for bilateral foot and ankle conditions.

4. Entitlement to service connection for posttraumatic stress disorder (PTSD).

5. Entitlement to service connection for tinea cruris and pedis, to include jungle rot.

6. Entitlement to service connection for bilateral knee condition.

7. Entitlement to service connection for left hip condition.

8. Entitlement to service connection for a low back condition.

9. Entitlement to service connection for right arm weakness and tingling.

10. Entitlement to service connection for a left shoulder condition.

11. Entitlement to an initial compensable rating for diabetic skin conditions, plaques on penis and scrotum, darkening and thickening of the skin, and multiple skin tags.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for bilateral hearing loss, tinnitus, bilateral foot and ankle conditions, PTSD, tinea cruris and pedis, to include jungle rot, bilateral knee condition, left hip condition, low back condition, right arm weakness and tingling, and a left shoulder condition; and granted service connection for diabetic skin conditions, plaques on penis and scrotum, darkening and thickening of the skin, and multiple skin tags, and assigned a 0 percent (non-compensable) rating, effective from December 13, 2005.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a Report of Contact (VA Form 21-0820) dated in December 2011, it was noted that the Veteran requested to be scheduled for a teleconference hearing prior to his file being sent to the Board.  A hearing before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  A remand is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a videoconference hearing with a member of the Board in accordance with his request.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

